Exhibit 10.4 REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement is made and entered into as of March 31, 2010 (as amended, modified or supplemented from time to time, this “Agreement”) by and between, Technology Research Corporation, a Florida corporation (the “Company”),and each securityholder identified on the signature pages hereto (each, including its successors and assigns, a “Holder” and collectively the “Holders”).Holders have formed Hosea II, LLC, a Florida limited liability company (“Hosea”), to hold and distribute the proceeds of the Purchase Agreement, as defined below.Accordingly, Hosea will enter into this Agreement at closing of the Purchase Agreement and will be deemed to be a Holder for purposes of this Agreement. This Agreement is made pursuant to the Stock Purchase Agreement, dated as of the date hereof between the Sellers and the Buyer (as defined therein) (the “Purchase Agreement”). 1.Definitions. Capitalized terms used and not otherwise defined herein that are defined in the Purchase Agreement shall have the meanings given such terms in the Purchase Agreement.As used in this Agreement, the following terms shall have the following meanings: “Commission” means the U.S. Securities and Exchange Commission. “Common Stock” means shares of the Company’s common stock, par value $0.51 per share. “Company” has the meaning given to such term in the Preamble hereto. “Exchange Act” means the Securities Exchange Act of 1934, as amended, and any successor statute. “Holder” or “Holders” means the Sellers identified in the Purchase Agreement to the extent any of them hold Registrable Securities. “Indemnified Party” has the meaning set forth in Section 7(c). “Indemnifying Party” has the meaning set forth in Section 7(c). “Prospectus” means the prospectus included in the Registration Statement (including, without limitation, a prospectus that includes any information previously omitted from a prospectus filed as part of an effective registration statement in reliance upon Rule 430A promulgated under the Securities Act), as amended or supplemented by any prospectus supplement, with respect to the terms of the offering of any portion of the Registrable Securities covered by the Registration Statement, and all other amendments and supplements to the Prospectus, including post-effective amendments, and all material incorporated by reference or deemed to be incorporated by reference in such Prospectus. “Registrable Securities” means the TRC Shares that have become fully vested and any Common Stock issued as a dividend or other distribution with respect to, or in exchange for or in replacement of the TRC Shares; provided, however, that Registrable Securities shall not include any shares of Common Stock which have been sold to the public either pursuant to a registration statement or Rule 144, or which have been sold in a private transaction in which the transferor’s rights under this Agreement are not assigned.The term “Registrable Securities” shall include only those Registrable Securities that are issued and outstanding as of the Closing Date or issued as replacement shares of Common Stock for such Registrable Securities. “Registration Statement” means each registration statement required to be filed hereunder, including the Prospectus therein, amendments and supplements to such registration statement or Prospectus, including pre- and post-effective amendments, all exhibits thereto, and all material incorporated by reference or deemed to be incorporated by reference in such registration statement. “Requesting Holders” has the meaning set forth in Section 3(a). “Requested Stock” has the meaning set forth in Section 3(a). “Rule 144” means Rule 144 promulgated by the Commission pursuant to the Securities Act, as such rule may be amended from time to time, or any similar rule or regulation hereafter adopted by the Commission having substantially the same effect as such rule. “Rule 415” means Rule 415 promulgated by the Commission pursuant to the Securities Act, as such rule may be amended from time to time, or any similar rule or regulation hereafter adopted by the Commission having substantially the same purpose and effect as such rule. “Securities Act” means the Securities Act of 1933, as amended, and any successor statute. “Selling Expenses” means all underwriting discounts, selling commissions and stock transfer taxes applicable to the sale of Registrable Securities and fees and disbursements of counsel for any Holder (other than the fees and disbursements of counsel included in Registration
